Citation Nr: 0001341	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  99-25 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION


The veteran served on active duty from April 1963 to April 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 decision by the Philadelphia, 
Pennsylvania, Regional Office and Insurance Center (RO) of 
the Department of Veterans Affairs (VA), which denied the 
veteran's application to reopen his previously denied claim 
of entitlement to service connection for a bilateral foot 
disability for failure to present new and material evidence.  


REMAND

The veteran's timely substantive appeal was received by VA in 
December 1999.  In his appeal, he requested that he be 
scheduled for a video conference hearing at the RO, during 
which he would present oral testimony in support of his 
application to reopen his foot disability claim before a 
Member of the Board.  The case should therefore be remanded 
to the RO so that he may be scheduled for the requested 
hearing.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should make the appropriate 
arrangements to schedule the veteran for 
a video conference hearing between the RO 
and the VA Central Office in Washington, 
D.C., in order to provide him with the 
opportunity to present oral testimony 
before a Member of the Board in support 
of his application to reopen his 
bilateral foot disability claim.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this remand is to afford the veteran 
due process of law.  The appellant need take no action until 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The law requires full 
compliance with all orders in this remand.  Stegall v. West, 
11 Vet. App. 268 (1998).

This matter must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



